                                                              JS-6
 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10                                 WESTERN DIVISION
11
     MARIA E. BAUTISTA,                      ) No. 2:20-cv-10592-JAK-JDE
12                                           )
            Plaintiff,                       )
13                                           ) JUDGMENT
                     v.                      )
14                                           )
                                             )
15   ANDREW SAUL,                            )
     Commissioner of Social Security,        )
16                                           )
            Defendant.                       )
17                                           )
                                             )
18
19
            Having approved the parties’ joint stipulation to voluntary remand
20
     pursuant to sentence four of 42 U.S.C. § 405(g) and to entry of judgment,
21
22
     IT IS HEREBY ORDERED AND DECREED that judgment is entered in favor
23
     of Plaintiff.
24
25
26   Date: -XQH  
                                           JOHN A. KRONSTADT
27
                                           United States District Judge
28
